ALLOWANCE
Claims 43-45, 50-52, 57, and 68-84 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner notes that the amendments are being made to address antecedent issues in the newly presented claims. Applicant inadvertently refers to the “electronic device” as a “terminal” in some of the dependent claims and these amendments are meant to address those issues.

The application has been amended as follows: 

Please AMEND claim 73 to:
73.	 The system of claim 44, wherein the screen locking instruction includes screen- locked interface data, and wherein the screen-locked interface data is used to instruct the second electronic device to display the screen-locked interface corresponding to the screen-locked interface data.


Please AMEND claim 78 to:
78.	The system of claim 51, wherein the screen locking instruction includes screen- locked interface data, and wherein the screen-locked interface data is used to instruct the second electronic device to display the screen-locked interface corresponding to the screen-locked interface data.

Please AMEND claim 84 to:
84.	The system of claim 57, wherein the screen locking instruction includes screen- locked interface data, and wherein the screen-locked interface data is used to instruct the second electronic device to display the screen-locked interface corresponding to the screen-locked interface data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 43, 50, and 57, the prior art of record broadly discloses various display modes between different display devices based on the activity of one of the two devices. Specifically, incoming privacy events can trigger particular displays so a presenting user (or other type of collaborative user or user on a shared display) can have the privacy of that event protected, thus displaying the notification only on the personal device of the user and not the shared display. However, the prior art of record does not explicitly teach the language as newly amended. Specifically, the previously cited art does not teach the various orders and specific display operations as now claimed between the first electronic device and the second electronic device. Having certain device displays stopping the display of certain interfaces, with other interfaces shared between the devices and their displays, is what is not taught by the cited art. Therefore, it is for at least these reasons that the claims, in the specific order written therein, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145